                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                        Plaintiff,                                       8:19CR280

        vs.
                                                                           ORDER
ELISANDRO CISNEROS,

                        Defendant.


       This matter is before the court on Defendant's MOTION FOR ADDITIONAL TIME [17].
For good cause shown, I find that the motion should be granted. Defendant will be given an
approximate 12-day extension. Pretrial Motions shall be filed by September 30, 2019.


       IT IS ORDERED:
       1.      Defendant's MOTION FOR ADDITIONAL TIME [17] is granted.                         Pretrial
motions shall be filed on or before September 30, 2019.
       2.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result of
the granting of the motion, i.e., the time between September 18, 2019, and September 30, 2019,
shall be deemed excludable time in any computation of time under the requirement of the Speedy
Trial Act for the reason defendant's counsel required additional time to adequately prepare the
case, taking into consideration due diligence of counsel, and the novelty and complexity of this
case. The failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
3161(h)(7)(A) & (B).


       Dated this 18th day of September, 2019.

                                                       BY THE COURT:

                                                       s/ Susan M. Bazis
                                                       United States Magistrate Judge
